961 F.2d 963
148 L.R.R.M. (BNA) 2704, 295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Local 813, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL-CIO, Petitionerv.NATIONAL LABOR RELATIONS BOARD, Respondent
No. 91-1319.
United States Court of Appeals, District of Columbia Circuit.
April 22, 1992.Rehearing Denied June 25, 1992.

Before RUTH BADER GINSBURG, SENTELLE and RANDOLPH Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review of an order of the National Labor Relations Board was considered on the administrative record and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the petition does not warrant a further opinion.   See D.C.Cir.Rule 14(c).   The record supports the Board's conclusion that insufficient evidence was presented to demonstrate the existence of a multi-employer bargaining unit to which Mid Bronx Haulage, Inc. and Victory Sanitation Ltd. belonged.   Substantially for reasons indicated by the Board in its February 19, 1991 Decision and Order, it is


2
ORDERED and ADJUDGED that the petition for review be denied.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).